DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/410,205 filed on 5/13/2019.
Currently, claims 1-20 are pending and examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 8,359,790 to Shin.
Re claim 1: Shin discloses an assembly, comprising: a door 100; a door frame 110 configured to receive the door 100 for pivotal mounting therewith; an actuator A configured to pivotally move the door 100 with respect to the door frame 110, and be supportably disposed within the door frame 110 (Fig. 1). 
Re claim 2: wherein: the door frame 110 comprises a one-piece construction (see Fig. 1).

Re claim 4: further comprising: a first pivot portion (near 210a, or near 100, Fig. 1) for the door 100.
Re claim 5: wherein: the actuator A comprises a second pivot portion 400 for the door 100 configured to be mounted at position opposite the first pivot portion (Fig. 1).
Re claim 6: wherein: each of the first pivot portion (near 210a or 100) and the second pivot portion 400 are linearly aligned, and configured for operative connection to the door 100 enabling pivotal movement of the door with respect to the door frame 110 (Fig. 1). 
Re claim 7: wherein: the door 100 is self-closing (e.g. by 420).
Re claim 8: wherein: when in a closed position, the door 100 aligns substantially flush with the door frame 110. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 9: Shin discloses an assembly, comprising: a door 100, a door frame 110 configured to receive the door 100 for pivotal mounting therewith; an actuator A configured to pivotally move the door 100 with respect to the door frame 110, the door frame 110 being configured to support the actuator A atop a surface of the door frame 110. 
Re claim 10: wherein: the door frame 110 comprises a pair of opposed casings (wherein 110 and other one on the opposite side, Fig. 1).
Re claim 11: wherein: the door frame 110 comprises a header portion (near 400, Fig. 1) disposed between the casings (wherein 110 points to and other one on the opposite side).
Re claim 12: wherein: the door frame 110 comprises a one-piece construction (Fig. 1).
Re claim 13: wherein: the actuator A is supported on the header portion (e.g. via 400). 
Re claim 14: further comprising: a first pivot portion (near 210a or 100) for the door 100.
Re claim 15: wherein: the actuator A comprises a second pivot portion 400 for the door 100 configured to be mounted at position opposite the first pivot portion (Fig. 1).

Re claim 17: Shin discloses a door frame assembly, comprising: a door frame 110 configured to receive a door 100 for pivotal mounting therewith; and a door actuator A supported by the door frame 110.
Re claim 18: wherein: the door frame 110 comprises a pair of opposed casings (wherein 11 points to and other one on the opposite side, Fig. 1) disposing a header (near 400) therebetween. 
Re claim 19: wherein: the actuator A is supported atop the door frame 110 (e.g. via 400).
Re claim 20: wherein: the actuator A comprises a pivot portion 400 configured for attachment through the header and with the door 100 to enable pivotal movement of the door with respect to the door frame 110 (see Fig. 1).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.

Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale